Case 18-50821-K.]C Doc 6 Filed 11/07/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11

In re:
Case No. l7-12560 (KJC)

WOODBRIDGE GROUP OF COMPANIES, LLC,
et al. ,l (Jointly Administered)

Debtors.

 

WOODBRIDGE GROUP OF COMPANIES, LLC;
WOODBRIDGE STRUCTURED FUNDING, LLC,

Plaintif`fs, Adversary Proceeding
Case No. 18-50821 (KJC)

VS.
Ref. Docket Nos. 4 & §

KIMBERLY R. TAVARES,

Defendant.

 

 

ORDER APPROVING STIPULATION EXTENDING
TIME FOR DEFENDANT TO ANSWER OR RESPOND TO COMPLAINT

Upon consideration of` the Certification of Counsel;2 and upon review of such
certification and the Parties’ Stipulatz`on Extena'ing T ime for Defendant to Answer or Respona’ 10
Complaz'nt attached hereto as Exhibit 1 (the “Stipulation”); and good and sufficient cause
appearing therefor,

IT IS HEREBY ORDERED that:

l. The Stipulation is approved

 

' The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.

The mailing address for Woodbridge Group ofCompanies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
website of the Debtors’ noticing and claims agent at www.gardencitvgroup.com/cases/WGC, or by contacting the
undersigned counsel for the Debtors.

2 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
Certification of Counsel.

01123803634.1

 

 

Case 18-50821-K.]C Doc 6 Filed 11/07/18 Page 2 of 2

2. The time f`or the Defendant to answer or otherwise respond to the Plaintiffs’
Complaint [Adv. D.l. 1] is extended through and including November 30, 2018.
3. This Order is without prejudice to the rights of` any party to seek a further

extension if` and as appropriate

Dated; MN fl ,2018 T < &
Wilmington, Delaware v/\»\ X /V%V\ ,'

KEvIN .CAREY/
UNITED sTATEsl ANKRUP UDGE

01 :23803634.1

 

 

